PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 8,147,102
Issue Date: April 3, 2012
Application No. 12/462,686
Filing or 371(c) Date: 6 Aug 2009
Attorney Docket No. NPA HANGER2
:
:
:
:	DECISION ON REQUEST
:                    FOR REFUND
:
:


This is a decision on the Request For Refund filed January 4, 2022.  

The request for refund is GRANTED.

Applicant files the above request for refund of $2,600, stating in part that “[t]his is a request for the payment of the 3.5 and 7.5 year maintenance fees previously paid with the Petition to Accept Unintentionally Delayed Payment of Maintenance Fee in an Expired Patent submitted on September 29, 2020 . . . On June 4, 2021, Attorney Advisor . . . rendered a decision dismissing the Petition . . . subsequently, no renewed petition was submitted . . . As such, a refund . . . is requested.”

A review of the Office records for the above-identified application, shows that a Petition to Accept Unintentionally Delayed Payment of Maintenance Fee in an Expired Patent was filed September 29, 2020 and was dismissed on June 04, 2021.  A renewed petition was not filed, for this reason applicant is requesting a refund of the 3.5 year and the 7.5 year maintenance fees paid on September 29, 2020.    

In view of the above and a review of the Office finance records for the above-identified application, the request for refund is granted.  The fee of $2,600 was refunded to petitioner’s credit card on March 15, 2022. 

Petitioner should note that any subsequent attempt to pay the maintenance fees associated with the instant patent may be viewed as intentionally delayed. 





Any questions concerning this matter may be directed to Kimberly Inabinet at (571) 272-4618. 



/Michelle R. Eason/
Michelle R. Eason 
Lead Paralegal Specialist
Office of Petitions